Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 06/23/2022. In virtue of this communication, claims 1-19 and 21 filed on 06/23/2022 are currently pending in the instant application.
Claims 5 and 10 have been amended.
New claim 21 have been added without adding new subject matter.
Claim 20 is cancelled.
                                                    
            Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Applicant argued:
 That is, Zhang in view of Guo and/or Ananthanarayanan does not teach or suggest “bounding, using a coarse attention module, one or more regions of an image of an automobile including at least one of a brake light and a signal light generated by automobile signals which include illuminated sections to generate one or more bounded region,”, as recited in exemplary claim 1. 
Zhang merely teaches “by clustering the discriminative patterns to high-weight channels, the high-weight expert channels have the potential to focus on one of the vital components of the target. By mixing the information from the learned expert channels, the noisy features in the coarse region proposals can be effectively eliminated and benefit the training of two-stage detectors. Once again, our algorithm ideally needs no additional parameters, which is different from previous attention methods”.

In other words, Zhang mainly focuses on general object detection and classification, which lacks the designed modules for self-luminous objects with the special appearance properties: vague boundaries and signal semantics.
In Zhang, there is no bounding for self-luminous objects with the special appearances. Indeed, Zhang is directed towards previous iterations with identifiable deficiencies in that Zhang is for general object detection that is then used to detect lights which is patentably distinct from the claimed invention.

	Examiner response: Examiner respectfully disagrees with Applicant’s arguments. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., In Zhang, there is no bounding for self-luminous objects with the special appearances) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, Examiner disagrees with applicant’s argument regarding cited prior art failing to disclose “bounding, using a coarse attention module, one or more regions of an image of an automobile including at least one of a brake light and a signal light generated by automobile.” Examiner notes, Zhang, Fig. 6, discloses the detection results, wherein the vehicle lights are detected. The CFA detects the forward, brake, turning left/right lights. Page 4, Col. 1, lines 3-5 discloses CFA is designed to deal with the challenges of what characterize the objects, including the bounding boxes and semantic meanings, alleviating the problems caused by noise in coarse proposal regions. Examiner respectfully notes that Fig. 6 discloses plurality of vehicle having bounding box around them while they have a brake light and a signal light generated by the vehicle. 

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim has been marked as “currently amended”, however there is no amendment and marking found in the claim limitation. The amendment to the claim 11 does not comply with the requirements of 37 CFR 1.121(c). Appropriate correction is required.


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation " the attention score learning branch" in line 2. It is un-clear whether the attention score learning branch refers to “the attention score branch” or “expected learning score branch”? Please clarify.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12, 15-16, 18-19 , and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang, S., Wu, B., He, X., Kuang, L., & Zeng, D. “Coarse-to-Fine Attention: Self-Luminous Object Detection for Autonomous Driving”; 2015, hereinafter Zhang.
As per claim 1, Zhang discloses “A computer-implemented vehicle light signal detection and recognition method,” (Zhang, Abstract and page 6, Col. 1, lines 30-35, section IV, discloses we conduct experiments to evaluate the proposed Coarse-to-Fine Attention (CFA) mechanism. We first provide details and instances of our Vehicle Light Signal (VLS) dataset, and then evaluate the performance of CFA on the VLS dataset, including both comparisons with other state-of-the-art approaches, visualizations and analysis..)
 “the method comprising: bounding, using a coarse attention module, one or more regions of an image of an automobile” (Zhang, Fig. 6, discloses the detection results, wherein the vehicle lights are detected. The CFA detects the forward, brake, turning left/right lights. Page 4, Col. 1, lines 3-5 discloses CFA is designed to deal with the challenges of what characterize the objects, including the bounding boxes and semantic meanings, alleviating the problems caused by noise in coarse proposal regions. Fig. 2 disclosing )
“including at least one of a brake light and a signal light generated by automobile signals which include illuminated sections to generate one or more bounded region;” (Zhang, Fig. 6, discloses the detection results, wherein the vehicle lights are detected. The CFA detects the forward, brake, turning left/right lights. Page 4, Col. 1, lines 3-5 discloses CFA is designed to deal with the challenges of what characterize the objects, including the bounding boxes and semantic meanings, alleviating the problems caused by noise in coarse proposal regions.)
 	“removing, using a fine attention module, noise from the one or more bounded regions to generate one or more noise-free bounded regions;” (Zhang, Fig. 2, page 4, Col. 1, lines 30-38 discloses shown in Fig. 2. Since fine attention is responsible for generating spatial attention map, larger size of spatial dimensions are desired. By assigning each channel an attention weight and encourage central features to channels with high attention weight, i.e., expert channels, patterns that correspond to self-luminous objects in rough proposals are extracted from the noise. Page 4, Col. 2, lines 7-12 discloses the fine attention module then follows to mix the information from expert channels, which we will discuss later. The noisy features in the coarse region proposals can thus be effectively eliminated and benefit training.)
 “and identifying the at least one of the brake light and the signal light from the one or more noise-free bounded regions.”  (Zhang, Page 4, Col. 2, lines 7-12 discloses the fine attention module then follows to mix the information from expert channels, which we will discuss later. The noisy features in the coarse region proposals can thus be effectively eliminated and benefit training. Fig. 6, tables II and III disclosing the identification of brake light signal using the CFA mechanism from the one or more noise free bounding boxes.)
Claims 18 and 19 have been analyzed and are rejected for the reasons indicated in claim 1 above.
As per claim 3, in view of claim 1, Zhang discloses “wherein the coarse attention module extracts features from low-quality coarse region proposals by encouraging a set of expert extractors in a network, and then fine attention is followed by the fine attention module to discover accurate regions in a spatial domain to guide detection.” (Zhang, Col. 1, lines 21-27 discloses We propose a novel attention mechanism to combat the challenges lying in self-luminous target detection tasks, called Coarse-to-Fine Attention (CFA) mechanism. CFA first extracts features from low-quality coarse region proposals by encouraging a set of expert extractors in network, and then discovers accurate regions in spatial domain to guide detection. With this idea, both the above issues can be alleviated.)
As per claim 4, in view of claim 3, Zhang discloses “wherein bounding boxes are predicted based on spatial locations of certain patterns generated by the expert extractors by the coarse attention model.” (Zhang, Col. 1, lines 27-30 discloses the accurate bounding boxes can be predicted by considering into account the spatial locations of certain patterns generated by the expert extractors in coarse attention.)
As per claim 5, in view of claim 1, Zhang discloses “wherein the coarse attention module executes coarse attention in a channel dimension which encourages expert channels to extract information in coarse proposals,  which are responsible for distinguishing the sub-parts without concrete appearance semantics in objects, wherein modal feature vectors are generated by the coarse attention module, to represent certain patterns in underlying data in an unsupervised manner.” (Zhang, page 2, col. 1, lines 40-46 discloses Specifically, coarse attention can be interpreted as an attention mechanism in channel dimension which encourages expert channels to extract information in coarse proposals. Modal feature vectors, which are responsible for distinguishing the sub-parts without concrete appearance semantics in object, are generated to represent certain patterns underlying data in an unsupervised manner.)
As per claim 6, in view of claim 1, Zhang discloses “wherein a Coarse-to-Fine Attention (CFA) module comprises the coarse attention module and the fine attention module.”  (Zhang, Page 4, Col. 1, lines 9-10 discloses Coarse-to-Fine Attention (CFA) consists of two coupled attention modules: coarse attention and fine attention.)
As per claim 7, in view of claim 1, Zhang discloses “wherein the coarse attention module clusters informative features to expert channels as central feature vectors and assigns attention weight for each channel iteratively, and wherein the fine attention module leverages the information from the coarse attention module and extracts spatial attention regions in the rough proposals.” (Zhang, page 4, Col. 1, lines 10-15 discloses Coarse attention module clusters informative features to expert channels as central feature vectors and assign attention weight for each channel iteratively. And fine attention module leverages the information from coarse attention module and extract spatial attention regions in the rough proposals.)
As per claim 8, in view of claim 1, Zhang discloses “wherein the coarse attention module receives a smaller-feature-map from a region of interest (ROI) pooling module, and wherein the fine attention module receives a bigger-feature-map from the ROI pooling module.” (Zhang, Fig. 2 discloses Coarse attention module receive a feature map H2 x  W2 x D from ROI pooling, while fine attention module receives a feature map H3 x  W3 x D. Furthermore, Zhang, page 3, col. 1, lines 31-33 discloses larger size of spatial dimensions are desired, e.g., ℎ3 = 2ℎ2, w3 = 2w2 as in our experiment. )

	As per claim 9, in view of claim 8, Zhang discloses “wherein the bigger-feature-map is twice a size of the smaller-feature- map.” (Zhang, Fig. 2 discloses Coarse attention module receive a feature map H2 x  W2 x D from ROI pooling, while fine attention module receives a feature map H3 x  W3 x D. Furthermore, Zhang, page 3, col. 1, lines 31-33 discloses larger size of spatial dimensions are desired, e.g., ℎ3 = 2ℎ2, w3 = 2w2 as in our experiment. )  
As per claim 10, in view of claim 8, Zhang discloses “wherein the coarse attention module extracts expressive modal vectors that are responsible for localizing disentangled spatial patterns with a set of expert feature extractors from the smaller-feature-map,” (Zhang, page 4, Col. 1, lines 37-40 discloses coarse attention module, which extracts expressive modal vectors that are responsible for localizing disentangled spatial patterns with a set of expert feature extractors, i.e., a subset of channels with highest attention scores that together characterize the objects. Furthermore, Fig. 2 discloses Coarse attention module receive a feature map H2 x  W2 x D from ROI pooling, while fine attention module receives a feature map H3 x  W3 x D. Page 3, col. 1, lines 31-33 discloses larger size of spatial dimensions are desired, e.g., ℎ3 = 2ℎ2, w3 = 2w2 as in our experiment. ) 
“wherein the coarse attention module filters interference noise and assigns attention weights to feature learning channels by clustering informative features to expert channels as central feature vectors and assign a weight for each channel, iteratively. (Zhang, page 4, Col. 1, lines 33-37 discloses assigning each channel an attention weight and encourage central features to channels with high attention weight, i.e., expert channels, patterns that correspond to self-luminous objects in rough proposals are extracted from the noise. Page 4, Col. 1, lines 10-13 discloses Coarse attention module clusters informative features to expert channels as central feature vectors and assign attention weight for each channel iteratively.)

As Claim 12, in view of claim 8, Zhang discloses “wherein the fine attention module generates a refined feature map to localize precise discriminative regions for a prediction of bounding boxes and categories.” (Zhang, page 3, Col. 1, lines 48-50 discloses a Fine Attention (FA) module to localize the precise discriminative region in a much simpler way with the help of CA.)

As per Claim 15, in view of claim 1, Zhang discloses “wherein the coarse attention module processes a smaller-feature-map to output a refined feature map-1 and a coarse attention score (C-A score), and wherein the fine attention module processes a bigger-feature-map and the coarse attention score (C-A score) to output a refined feature map-2.” (Zhang, Fig. 2 discloses Coarse attention module receive a feature map H2 x  W2 x D from ROI pooling, while fine attention module receives a feature map H3 x  W3 x D. Furthermore, Zhang, page 3, col. 1, lines 31-33 discloses larger size of spatial dimensions are desired, e.g., ℎ3 = 2ℎ2, w3 = 2w2 as in our experiment. Furthermore, Fig. 4 discloses the coarse attention module works on the a feature map H2 x  W2 x D (smaller feature map) and outputs the predicted channel attention score. Fig. 5 discloses the Fine attention module works on the feature map H3 x  W3 x D. (bigger feature map) and the predicted channel attention score and outputs a refined feature map having a sized H3 x  W3 x D.)  

As per claim 16, in view of claim 15, Zhang discloses “wherein the refined feature map-1 and the refined feature map-2 are processed by a classification and localization module to calculate coordinates of bounding boxes and categories of the objects in the bounding boxes.” (Zhang, page 5 col. 2, line 35 to page 36, col. 1, lines 30.)

As per claim 21, in view of claim 1, Zhang discloses  “wherein the coarse attention module includes two branches for calculation including an attention score branch and an expected learning score branch” (Zhang, Fig. 4 shows there are two modules, a GAP module and attention score module (FC).)
“ wherein, in the attention score learning branch, coarse attention module converts a smaller-feature-map to an original feature vector through the Global Average Pooling (GAP), which is used to calculate a coarse attention score (C-A score) of the smaller-feature-map by two fully-connected layers.” (Zhang, Fig 4, shows the output of GAP goes into attention score calculation modules. Furthermore, page 5, Col. 1, line 32 to Page 5, Col. 2, line 20 provides a details of the figure 4. The figure 4 shows the H2 *W2 *D is converted into smaller feature map of size 1 * 1 * D. )



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, S., Wu, B., He, X., Kuang, L., & Zeng, D. Coarse-to-Fine Attention: Self-Luminous Object Detection for Autonomous Driving, hereinafter Zhang, in view of Guo et al. (CN 110458233 A.)
As per claim 2, in view of claim 1 Zhang does not explicitly disclose the following which would have been obvious in view of Guo from similar field of endeavor “wherein the coarse attention module and the fine attention module use neural networks.”  (Guo, page 5, lines 51-52 discloses CTF(Coarse-to-fine: A RNN-based hierarchical attention model for Vehicle re-identification) and LSFG (Embedding Label Structures for Fine-Grained Feature Representation). Page 6, lines 1-5 discloses As shown in Fig. 2, CTF major network generates body feature “feature map”, two branches are carried out to feature map Processing, respectively to identify coarseness and fine granularity classification as target. Wherein the identification branch of coarseness mainly uses RNN structure to mention Feature is taken to connect layer classification finally by complete; Fine granularity branch mainly carries out according to main body feature the RNN feature of coarseness Map and coarseness RNN feature activate subsequent module to learn into main body feature map the important of different channel characteristics simultaneously Property, fine granularity feature is then learnt according to difference of importance and the secondary RNN of coarseness RNN feature, so as to by connecting layer entirely Carry out fine grit classification.)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Guo technique of object identification into Zhang technique to provide the known and expected uses and benefits of Guo technique over object detection for autonomous driving technique of Zhang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Guo to Zhang in order to provide object detection by higher detection precision. (Refer to Guo page 3, background section, line 8-9.)


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, S., Wu, B., He, X., Kuang, L., & Zeng, D. Coarse-to-Fine Attention: Self-Luminous Object Detection for Autonomous Driving, hereinafter Zhang, in view of Ananthanarayanan et al. (US 2021/0019893).

As per claim 17, in view of claim 1, However Zhang does not explicitly disclose the following which would have been obvious in view of Ananthanarayanan from similar field of endeavor “embodied in a cloud-computing environment.”  (Ananthanarayanan, ¶[0022] discloses As depicted in FIG. 1, one or more client sources 102 (e.g., a source camera) can feed a data set, such as a video stream, to a cloud device 104, which may provide analytical processing for the client source by way of, for example, executing a variety of module via central processing unit 106, or executing a variety of modules via a secondary processing unit 108, or both. ¶[0023] discloses Cloud device 104 may perform specific processing that may decode the video into frames, extract objects from the frames using vision algorithms, and classify each of the objects using a pre-trained CNN. )
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Ananthanarayanan technique of cloud base video analysis into Zhang technique to provide the known and expected uses and benefits of Ananthanarayanan technique over object detection for autonomous driving technique of Zhang. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Ananthanarayanan to Zhang in order to provide object detection by higher detection precision. (Refer to Ananthanarayanan page 3, background section, line 8-9.)


Allowable Subject Matter
                  Claims 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 11, 13, and 14.



						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661